Title: From John Quincy Adams to John Adams, 19 January 1818
From: Adams, John Quincy
To: Adams, John


				
					My Dear Son.
					Washington 19. January 1818.
				
				I received with much pleasure you new year’s Letter, with the copy of the Lamp–lighter’s address, and the hint from the fount of the Centinal about a Present; which your uncle Thomas will tell you I have not forgotten. Your Parents were very highly gratified with what Mr Gould gave you leave to write to me concerning your promotion to the second Class, in which you will no doubt take care to keep your standing—We had already heard your attention to your studies and your proficiency well spoken of, and we hope you will continue to deserve the approbation of your instructors and friends—It would be very agreeable, if we could expect that you will be prepared to enter the University after the next Commencement, but whether this is probable I dare Say you can inform meWe have had several Letters from Mr J. A. Smith at London, and two or three from Miss Ellen Nickolas—They desire to be kindly remembered to your brothers and youWe have had one change in our family, and are soon to have another—Lucy has left your Mother, and has gone to be teacher of French at a Boarding School of Young Ladies—Antoine says he cannot suit himself to the fashions of this Country, and will go back to his own. Give my best respects to Dr and Mrs Welsh, and kindest regards to Miss Harriet—As to the fire, you must be satisfied with the arrangements of the family. You can study Sallust in the Evening by the parlour fire, without needing one in your bed-chamber—Let your ambition to excel, keep you warm.I am, my dear John your affectionate father.
				
					John Quincy Adams.
				
				
			